DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/07/21. The applicant has overcome only the 35 USC 112 rejections only.  However, applicant’s amendment has not yet satisfactorily overcome the prior art rejections. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now finally rejected over the same art as formulated hereinbelow and for the reasons of record: 
Election/Restrictions
Claims 2-6 and 12-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/31/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language "the direction parallel to the wall surfaces is perpendicular to the aligning direction of the wall surfaces" in claim 1 is of uncertain meaning, thereby rendering the scope of of the claim indefinite.  The foregoing language is not defined by the claim, the specification does not provide a standard for ascertaining the requisite arrangement. In this case, it is not understood how the wall surfaces is perpendicular to the aligning direction of the wall surfaces when the direction parallel thereto seems to be parallel thereto. Therefore, the particular mechanical arrangement and/or spatial orientation of the wall surfaces is problematic. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

To the extent the present claims were understood (see 112 rejection supra), please note the following art rejection:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Han 10347881.

As to claims 1, 9:
	Han discloses that it is known in the art to make a battery module comprising battery cells arranged adjacent to each other along a first direction including a spacer between neighboring battery cells (Abstract; COL 1, lines 40-67; COL 3, lines 27-60; CLAIMS 1, 3, 7 & 11; Figures 1-4), and a multi-layer insulation sheet between the neighboring battery cells together with the spacer, the multi-layer insulation sheet including a plurality of insulation layers extending in parallel with surfaces of the battery cells (i.e., extending to the end of the battery cell) so that the battery cells are placed between the spacer-multilayer insulation sheet (i.e., pressing member) and the wall surfaces (Abstract; COL 1, lines 40-67; COL 3, lines 27-60; CLAIMS 1, 3, 7 & 11; Figures 1-4). As shown in FIGURES 1-4, infra, respective positive and negative electrode terminals are disposed on opening portions/areas, sections, thereby allowing electrical connection/access thereto. Han teaches the battery module 100 including a plurality of battery cells 10 arranged in forward/backward directions, and upper/lower, side and end plates 20, 30, 40 and 60 surrounding the battery cells 10 (thereby, forming the cell accommodating body) (COL 3, lines 27-35). Examiner’s note: in this case, both the spacer and the multi-layer insulation sheets can be taken to represent applicant’s structurally undefined and broadly claimed sheet-like pressing member; further, the present claims fail to set forth the amount of pressure exerted by the pressing member. Thus, it is deemed that the teachings of Han are sufficient to satisfy applicant’s structurally undefined and broadly claimed electricity storage module. 

    PNG
    media_image1.png
    421
    542
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    580
    555
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    533
    546
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    582
    544
    media_image4.png
    Greyscale

As to claims 7-8:
Han discloses the multi-layer insulation sheet may be formed of an insulating, elastic material (body); and/or of a silicon material or a polymer (swellable: undefined swelling degree) resin (COL 1, lines 58-63; COL 10, lines 16-25); and/or that the multi-layer insulation sheet define a three-dimensional mesh (foam/porous body) structure (COL 2, lines 33-36). In addition, the spacer undergoes elastic deformation (i.e., elastic body) (COL 6, lines 33-36), and/or is formed of an elastic material so as to be elastically deformed, or of a metallic material having a proper elastic modulus (COL 6, lines 49-56). Further, spacers 50 may provide heat-dissipating passages between the battery cells 10, functioning as clearances allowing elastic deformation and/or as cooling channels through which a cooling medium e.g., ambient air flows between the battery cells (COL 6, line 64 to COL 7, line 6). 
As to claim 10:
	Han teaches the battery module 100 including a plurality of battery cells 10 arranged in forward/backward directions, and upper/lower, side and end plates 20, 30, 40 and 60 surrounding the battery cells 10 (COL 3, lines 27-35). Han discloses end plates 60 provided as a pair on both ends of the battery cells 10 in an arrangement direction, wherein sides of the end plates face outermost battery cells 10, and the end plates 60 combined the battery cells 10 as a unit, the end plates prevent expansion of the battery cells 10 (i.e., also acting as pressing members).  Han teaches that end/metal plates 60 are coupled to each other through the side/metal plates 40, that is, the side plates 40 combined, e.g., attach to, the end plates 60 as a pair, they are coupled together with nuts coupled to bolts for coupling the end plates/side plates (COL 4, lines 30-47). Thus, end plates 60 and side plates 40 are integrally-coupled or mechanically interconnected to hold or accommodate the battery cells. Examiner’s note: with respect to claim 10, it is noted that the limitation “is an integrally molded article” and “impact molded or extrusion molded” is being construed as product-by-process limitation/claim, and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that satisfies the claimed compositional or physical or property or structural limitations, and/or a reference that discloses a product made by a process that reasonably substantially comprises every limitation of the claimed process. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974);See also In re Best, 195 USPQ 430 (CCPA 1977) [prove that prior art products do not necessarily or inherently possess characteristics] & Ex parte Gray, 10 USPQ2d 1922 (BPAI 1989) [needs to show that the claimed process imparts unexpected property or structure](Refer to MPEP 2113: Product-by-Process Claims). 
As to claim 11:
Han discloses spacers 50 may function as heat-dissipating structures, formed of a metallic material having a high degree of thermal conductivity so as to provide improved heat-dissipating structures (COL 6, lines 57-63); and/or spacers 50 may provide heat-dissipating passages between the battery cells 10, functioning as clearances allowing elastic deformation and/or as cooling channels through which a cooling medium e.g., ambient air flows between the battery Thus, the teachings of Han features a heat sink and/or a temperature adjustment device. 
	Thus, the present claims are anticipated. 

Response to Arguments
Applicant's arguments filed 10/07/21 have been fully considered but they are not persuasive. 
The gist of applicant’s argument is premised on the assertion that the art of record (Han) “is silent on the feature ‘…cell accommodating body has the same shape along a direction parallel to the wall surfaces, and the direction parallel to the wall surfaces is perpendicular to the aligning direction of the wall surfaces”. In reply, with respect to the limitation “cell accommodating body has the same shape along a direction parallel to the wall surfaces”, applicant’s point is well taken but it is still insufficient to overcome the teachings of the prior art simply because the claim language does not require or stipulate that “cell accommodating body has the same shape along the ‘entire’ shape along a direction parallel to the wall surfaces”. In connection with this, it is worthwhile to note that the cell accommodating element/component of the prior art has the same shape at least along certain portion, perimeter, segment, zone, regions or areas. Since the present claim fails to specify that the entirety of the cell accommodating body has the same shape, it is believed that the teachings of the prior art are sufficient to satisfy applicant’s broadly claimed requirement. 

    PNG
    media_image1.png
    421
    542
    media_image1.png
    Greyscale

entirety of the cell accommodating body has the same shape, it is believed that the teachings of the prior art are sufficient to satisfy applicant’s broadly claimed requirement. Applicant is reminded that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, or performs substantially the same functionality, or capable of performing the intended use, then it meets the claim.
With respect to the limitation “the direction parallel to the wall surfaces is perpendicular to the aligning direction of the wall surfaces”, first of all, as set forth in the 112 rejection supra, it is not understood how the wall surfaces is perpendicular to the aligning direction of the wall surfaces when the direction parallel thereto seems to be parallel thereto. Secondly, however, the examiner is of the opinion that the certain components forming the wall surface satisfy the requirement of being perpendicular thereto as well. 


    PNG
    media_image1.png
    421
    542
    media_image1.png
    Greyscale

Applicant is again reminded that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, or performs substantially the same functionality, or capable of performing the intended use, then it meets the claim. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727